 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   COREY WILLIAMS,                                     Case No. 1:18-cv-00102-LJO-SAB (PC)

12                    Plaintiff,                         ORDER STRIKING PLAINTIFF’S
                                                         SURREPLY
13            v.
                                                         (ECF No. 50)
14   BRANDON PRICE, et al.,

15                    Defendants.

16

17          Plaintiff Corey Williams, a civil detainee, is appearing pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. On January 25, 2019, Defendants a motion to

19   dismiss and a request for judicial notice. (ECF Nos. 44, 45.) Plaintiff filed an opposition on

20   February 19, 2019. (ECF No. 46.) Defendants filed a reply on February 26, 2019. (ECF No.

21   48.)    On March 14, 2019, findings and recommendations issued recommending denying

22   Defendants’ motion to dismiss. (ECF No. 49.) On March 18, 2019, Plaintiff filed a surreply.

23   (ECF No. 50.)

24          The Local Rules of the Eastern District of California provide for a motion, an opposition,

25   and a reply. L.R. 230(l). Neither the Local Rules nor the Federal Rules provide the right to file

26   a surreply, and the Court neither requested a surreply nor granted a request on the behalf of

27   Plaintiff to file one.

28   ///


                                                     1
 1          Accordingly, Plaintiff’s surreply, filed March 18, 2019, is HEREBY STRICKEN from the

 2    record.

 3
     IT IS SO ORDERED.
 4

 5 Dated:       March 19, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
